DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s amendment/arguments filed on 07/11/2022. This action is made FINAL.

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 

The applicant argues:
Stachnik discloses at most that "a cluster containing a set of points 6' of detections from the same target 2 (the set comprising at least one and preferably at least two points 6' of detections) should be detected." (10096.) Stachnik does not appear to disclose criteria for the clusters, other than that detection attributes are assumed to have a certain accuracy. (110097- 0100.) At a minimum, Stachnik has no teaching or suggestion of clustering with respect to radial components of ground speeds, much less of clusters "including selected detection points within a distance threshold from each other and having respective radial components of ground speeds that are (1) above a first threshold and (2) within a second threshold of each other." 
Stoltz does not compensate for Stachnik's deficiencies. Stoltz (page 5, Section C) discloses at most "the distance threshold dthr in the range/angle dimension and the velocity difference threshold dvthr."

The examiner respectfully disagrees: 
The rejection is based on the combined teaching of Stachnik et al. and Stolz et al. In this regard, Stachnik et al. disclose the idea of clustering based on the radial velocity of objects as follows: as raw detections are made to produce two, three, four or more points 6′ of detection in the following); each raw detection is preferably attributed with a position in the sensor FOV (field of view) that comprises polar (azimuth angle θi, range ri) components and the range rate ṙl [0093 - 0095]). So the cluster of the point includes the use of rate ṙl radial (i.e. velocity). On the other hand, Stolz et al. disclose the idea of radial velocity being between two thresholds., as follows: At the same time, the maximum and minimum velocities (e.g. up and down points in the velocity dimension in the cluster… (Section IV-B).
The idea of clustering objects based on radial velocity being between two thresholds is clearly taught by the combined disclosure of Stachnik et al. and Stolz et al.  Also, such clustering includes the idea of filtering any object that does not fulfill the condition of falling within the two thresholds.

The limitations in questions have all been addressed as stated above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stachnik et al. (US 20190361106 A1) in view of Stolz et al. (An Adaptive 3D Grid-Based Clustering Algorithm for Automotive High Resolution Radar Sensor).

Claim 1. Stachnik et al. disclose a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor (read as computer system [0011]) to: 
collect a plurality of data sets, each data set from a respective sensor in a plurality of sensors, and each data set including a range, an azimuth angle, and a range rate for a detection point of the respective one of the sensors on an object (read as raw detections are made to produce two, three, four or more points 6′ of detection in the following); each raw detection is preferably attributed with a position in the sensor FOV (field of view) that comprises polar (azimuth angle θi, range ri) components and the range rate ṙl [0093 - 0095]); 
determine, for each detection point, a radial component of a ground speed (Stachnik et al.  …the rate of change of the (radial) distance between the sensor unit of the host vehicle and the target at the measurement instance [0005])) The radial velocity is related to the linear one through rectangular to polar coordinates transformation) of the detection point based on the data set associated with the detection point and a speed of a vehicle (read as detection of the velocity magnitude several conditions have to be satisfied. These conditions comprise at least some of the following: [0094] several raw detections from the same target 2 should be recorded as points of reflection 6′… each raw detection is preferably attributed with a position in the sensor FOV (field of view) that comprises polar (azimuth angle θi, range ri) components and the range rate ṙl [0093 - 0095]); and 
generate a plurality of clusters (read as cluster containing a set of points 6′ of detections [0096]), each cluster including selected detection points within a distance threshold from each other and having respective radial components of ground speeds that are (1) above a first threshold and (2) within a second threshold of each other.
Stachnik et al. do not explicitly disclose 
each cluster including selected detection points within a distance threshold from each other and having respective radial components of ground speeds that are (1) above a first threshold and (2) within a second threshold of each other. However, in the related field of endeavor Stolz et al. disclose: This window is described with two variables: the distance threshold and the velocity difference threshold (Section C, Page 5). The velocity threshold means between two velocity thresholds. 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Stachnik et al. with the teaching of Stolz et al. in order to obtain accurate clusters by limiting some of the parameters like the radial speed of detected objects.

Claim 2. The system of claim 1, the combination of Stachnik et al. and Stolz et al. teaches,
wherein the instructions further include instructions to determine, for each detection point, the radial component of the ground speed based on a position on the vehicle (Stachnik et al.: read as The over-the-ground velocity vectors at the location of each detection are determined [0118]) of the respective one (Stachnik et al.: read as radar sensor  [0003]) of the plurality of sensors that collected the data set associated with the detection point (Stachnik et al.: read as (read as raw detections are made to produce two, three, four or more points 6′ of detection in the following); each raw detection is preferably attributed with a position in the sensor FOV (field of view) [0093 - 0095])).

Claim 3. The system of claim 1, the combination of Stachnik et al. and Stolz et al. teaches,
wherein the instructions further include instructions to filter the detection points to remove the detection points having a respective radial component of the ground speed below the first threshold and to generate the plurality of clusters with the filtered detection points (Stolz et al.: read as After processing all the points, a number of clusters with the selected points are recognized and the noise points are eliminated (Section C Page 4)).

Claim 4. The system of claim 1, the combination of Stachnik et al. and Stolz et al. teaches,
wherein the instructions further include instructions to identify a plurality of indexes, each index indicating, in a first array of the radial components of the ground speed, one of the radial components (Stachnik et al. paragraphs [0112-0118] different components of the velocity shown.) of the ground speed exceeding the first threshold (Stolz et al.: read as the distance threshold and the velocity difference threshold (Section C, Page 5)).

Claim 5. The system of claim 4, the combination of Stachnik et al. and Stolz et al. teaches,
wherein the instructions further include instructions to generate a second array of the radial components of the ground speed, each element of the second array being a value of the radial components of the ground speed associated with one of the plurality of identified indexes of the first array (Stachnik et al. paragraphs [0112-0118] different components of the velocity shown.).

Claim 6. The system of claim 5, the combination of Stachnik et al. and Stolz et al. teaches,
wherein the instructions further include instructions to generate the plurality of clusters based on identified detection points having respective radial components of the ground speed in the second array (Stolz et al.: read as After processing all the points, a number of clusters with the selected points are recognized and the noise points are eliminated (Section C Page 4)).

Claim 7. The system of claim 1, the combination of Stachnik et al. and Stolz et al. teaches,
wherein the instructions further include instructions to identify a first detection point, to identify a plurality of detection points within the distance threshold of the first detection point, and to generate a cluster including the first detection point and the identified plurality of detection points (Stolz et al.: read as neighbor points are labeled as initial seed points and handled with the same process of the clustering window. Meanwhile new core points and seed points are added to the cluster. (Section C page 4)).

Claim 8. The system of claim 7, the combination of Stachnik et al. and Stolz et al. teaches,
 wherein the instructions further include instructions to identify a second plurality of detection points within the distance threshold of the identified plurality of detection points and to generate a cluster including the first detection point, the identified plurality of detection points, and the identified second plurality of detection points (Stolz et al.: read as neighbor points are labeled as initial seed points and handled with the same process of the clustering window. Meanwhile new core points and seed points are added to the cluster. (Section C page 4)).

Claim 9. The system of claim 8, the combination of Stachnik et al. and Stolz et al. teaches,
wherein the instructions further include instructions to generate a second cluster including identified detection points of the cluster within the second threshold of the radial component of the ground speed of the first detection point (Stolz et al.: read as neighbor points are labeled as initial seed points and handled with the same process of the clustering window. Meanwhile new core points and seed points are added to the cluster. (Section C page 4)).

Claim 10. The system of claim 9, the combination of Stachnik et al. and Stolz et al. teaches,
wherein the instructions further include instructions to remove identified detection points from the second cluster having a respective radial component of the ground speed below the first threshold (Stolz et al.: read as After processing all the points, a number of clusters with the selected points are recognized and the noise points are eliminated (Section C Page 4)).

Claim 11. The system of claim 1, the combination of Stachnik et al. and Stolz et al. teaches,
wherein the instructions further include instructions to associate each of the plurality of clusters with a different object (Stachnik et al.: read as radars systems used to classify the environment in the vicinity of the vehicle such as to, e.g., detect moving or static objects around the vehicle [0002]).

Claim 12. The system of claim 1, the combination of Stachnik et al. and Stolz et al. teaches,
wherein the instructions further include instructions to, for each detection point, determine the radial component of the ground speed based on a mounting angle of the one of the plurality of sensors that collected the data set associated with the detection point (Stachnik et al.: read as paragraphs [0112-0118] different components of the velocity shown.).

Claim 13. Stachnik et al. disclose a method, comprising: 
collecting a plurality of data sets, each data set from a respective sensor in a plurality of sensors, and each data set including a range, an azimuth angle, and a range rate for a detection point of the respective one of the sensors on an object (read as raw detections are made to produce two, three, four or more points 6′ of detection in the following); each raw detection is preferably attributed with a position in the sensor FOV (field of view) that comprises polar (azimuth angle θi, range ri) components and the range rate ṙl [0093 - 0095]); 
determining, for each detection point, a radial component of a ground speed (Stachnik et al.  …the rate of change of the (radial) distance between the sensor unit of the host vehicle and the target at the measurement instance [0005])) The radial velocity is related to the linear one through rectangular to polar coordinates transformation) of the detection point based on the data set associated with the detection point and a speed of a vehicle (read as detection of the velocity magnitude several conditions have to be satisfied. These conditions comprise at least some of the following: [0094] several raw detections from the same target 2 should be recorded as points of reflection 6′… each raw detection is preferably attributed with a position in the sensor FOV (field of view) that comprises polar (azimuth angle θi, range ri) components and the range rate ṙl [0093 - 0095]); and 
generating a plurality of clusters, each cluster including selected detection points within a distance threshold from each other and having respective radial components of ground speeds that are (1) above a first threshold and (2) within a second threshold of each other (read as cluster containing a set of points 6′ of detections [0096]), each cluster including selected detection points within a distance threshold from each other and having respective radial components of ground speeds that are (1) above a first threshold and (2) within a second threshold of each other.
Stachnik et al. do not explicitly disclose 
each cluster including selected detection points within a distance threshold from each other and having respective radial components of ground speeds that are (1) above a first threshold and (2) within a second threshold of each other. However, in the related field of endeavor Stolz et al. disclose: This window is described with two variables: the distance threshold and the velocity difference threshold (Section C, Page 5). The velocity threshold means between two velocity thresholds. 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Stachnik et al. with the teaching of Stolz et al. in order to obtain accurate clusters by limiting some of the parameters like the radial speed of detected objects.

Claim 14. The method of claim 13, the combination of Stachnik et al. and Stolz et al. teaches,
further comprising determining, for each detection point, the radial component of the ground speed based on a position on the vehicle (Stachnik et al.: read as The over-the-ground velocity vectors at the location of each detection are determined [0118]) of the one of the plurality of sensors that collected the data set associated with the detection point (Stachnik et al.: read as (read as raw detections are made to produce two, three, four or more points 6′ of detection in the following); each raw detection is preferably attributed with a position in the sensor FOV (field of view) [0093 - 0095])).

Claim 15. The method of claim 13, the combination of Stachnik et al. and Stolz et al. teaches,
further comprising associating each of the plurality of clusters with a different object (Stachnik et al.: read as radars systems used to classify the environment in the vicinity of the vehicle such as to, e.g., detect moving or static objects around the vehicle [0002]).

Claim 16. The method of claim 13, the combination of Stachnik et al. and Stolz et al. teaches,
further comprising, for each detection point, determining the radial component of the ground speed based on a mounting angle of the one of the plurality of sensors that collected the data set associated with the detection point (Stachnik et al. paragraphs [0112-0118] different components of the velocity shown.).

Claim 17. The method of claim 13, the combination of Stachnik et al. and Stolz et al. teaches,
further comprising identifying a first detection point, identifying a plurality of detection points within the distance threshold of the first detection point (Stolz et al.: read as the distance threshold and the velocity difference threshold (Section C, Page 5)), and generating a cluster including the first detection point and the identified plurality of detection points (Stolz et al.: read as neighbor points are labeled as initial seed points and handled with the same process of the clustering window. Meanwhile new core points and seed points are added to the cluster. (Section C page 4)).

Claim 18. The method of claim 17, the combination of Stachnik et al. and Stolz et al. teaches,
further comprising identifying a second plurality of detection points within the distance threshold (Stolz et al.: read as the distance threshold and the velocity difference threshold (Section C, Page 5)) of the identified plurality of detection points and generating a cluster including the first detection point, the identified plurality of detection points, and the identified second plurality of detection points (Stolz et al.: read as neighbor points are labeled as initial seed points and handled with the same process of the clustering window. Meanwhile new core points and seed points are added to the cluster. (Section C page 4)).

Claim 19. The method of claim 18, the combination of Stachnik et al. and Stolz et al. teaches,
further comprising generating a second cluster including identified detection points of the cluster within the second threshold of the radial component of the ground speed of the first detection point (Stachnik et al. paragraphs [0112-0118] different components of the velocity shown.).

Claim 20. The method of claim 19, the combination of Stachnik et al. and Stolz et al. teaches,
further comprising removing identified detection points from the second cluster having a respective radial component of the ground speed below the first threshold (Stolz et al.: read as After processing all the points, a number of clusters with the selected points are recognized and the noise points are eliminated (Section C Page 4)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646